USDC IN/ND case 3:19-cv-00169-JD-MGG document 41 filed 06/03/21 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

JEREMY HUFFMAN, SR.,                   )
                                       )
              Plaintiff,               )
                                       )
       v.                              )      Cause No. 3:19-cv-169
                                       )
HEAD NURSE LYNN, et al                 )
                                       )
              Defendants.              )

        NOTICE OF REFUSAL OF SERVICE AND MOTION FOR EXTENSION

       Defendants, Head Nurse Lynn, Nurse Jason, Dr. Tieman and Dr. Hall (hereinafter

collectively “Defendants”), by counsel, notify the Court of inability to serve discovery requests

and Motion for Extension as follows:

   1. Defendants attempted to serve Plaintiff with a copy of Defendants’ Motion to Conduct

       Limited Discovery (ECF 27), but the same was returned to defense counsel noting the

       addressee refused the parcel.

   2. Defendants notified the Court of the same by filing a “Notice of Refusal of Service” on

       March 4, 2021. (ECF 28).

   3. The office for the defense counsel contacted FCI Beckley to inquire into the refusal of

       service, and was provided instructions on how to properly mail items to an inmate. Defense

       counsel, therefore, amended its Certificate of Service to reflect the same, and filed copies

       with this Court. (ECF 38-40).

   4. Defense counsel again received back, noted as “Return to Sender” and “Unable to

       Forward.”

   5. It is unclear whether the prison facility or Plaintiff is refusing service.
USDC IN/ND case 3:19-cv-00169-JD-MGG document 41 filed 06/03/21 page 2 of 3


    6. After further research, it appears legal mail must be mailed to the following address:

          INMATE NAME & REGISTER NUMBER
          FCI BECKLEY
          PO BOX 1280
          BEAVER, WV 25813

    7. Defendants, therefore, will attempt service via certified mail to the aforementioned address,

          and files contemporaneously herewith copies of the Third Amended Interrogatories, Third

          Amended Request for Production, and Third Amended Request for Admissions to Plaintiff

          with a new certificate of service reflecting the aforementioned address.

    8. In its Order of May 7, 2021 (ECF 31), this Court granted Defendants’ Motion to Conduct

          Limited discovery to address the exhaustion of administrative remedies issues.

    9. Further, the Court granted Defendants until July 16, 2021 to file one joint summary

          judgment motion based on the issue of exhaustion of administrative remedies and to file

          brief status reports by that date.

    10. Defendants require receipt of Plaintiff’s responses to its initial discovery requests prior to

          filing any Motion for Summary Judgment on the issue of failure to exhaust administrative

          remedies.

    11. Defendants, therefore, request an extension of time to file the same, for sixty (60) days

          following service of Plaintiff’s responses to the aforementioned discovery requests.

          WHEREFORE, Defendants, by counsel, respectfully provide notice of Defendants’ efforts

and failure to serve its limited discovery requests pertaining to the exhaustion of administrative

remedies, and move for an Order granting an extension to file a Motion for Summary Judgment

for Plaintiff’s failure to exhaust administrative remedies, for an additional sixty (60) days

following service of Plaintiff’s responses to the limited discovery, and for all other just and proper

relief.

                                                   2
USDC IN/ND case 3:19-cv-00169-JD-MGG document 41 filed 06/03/21 page 3 of 3


                                            Respectfully Submitted,




                                            Georgianne M. Walker (23182-71)
                                            Amanda M. Jordan (32129-71)
                                            Attorneys for Defendants

                                            MAY • OBERFELL • LORBER
                                            4100 Edison Lakes Parkway, Suite 100
                                            Mishawaka, IN 46545
                                            Telephone: (574) 243-4100
                                            Facsimile: (574) 232-9789
                                            gwalker@maylorber.com
                                            ajordan@maylorber.com

                                CERTIFICATE OF SERVICE

        I certify that service of the above document was made on June 3, 2021 by U.S. certified
mail, return receipt requested, postage affixed upon the following:

LEGAL MAIL FOR:
Jeremy Huffman, Sr., 16508-027
FCI BECKLEY
PO BOX 1280
BEAVER, WV 25813
Certified Mail # 7017 0190 0000 2474 6923
Return Receipt Requested




                                            Amanda Jordan (32129-71)




                                                3
